UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code: (626) 914-7383 Date of fiscal year end:December 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Date of Vote: 8/24/09 Company Name Meeting Date CUSIP Ticker NETEASE COM INC 9/4/2009 64110W102 NTES Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder Against For Elect Director William Ding Issuer For For Elect Director Alice Cheng Issuer Against For Elect Director Denny Lee Issuer For For Elect Director Joseph Tong Issuer Against For Elect Director Lun Feng Issuer For For Elect Director Michael Leung Issuer Against For Elect Director Michael Tong Issuer For For Ratify Auditors Issuer Date of Vote: 9/21/09 Company Name Meeting Date CUSIP Ticker THE MOSAIC COMPANY 10/8/2009 61945A107 MOS Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Phyllis E. Cochran Issuer Withold For Elect Director Robert L. Lumpkins Issuer For For Elect Director Harold H. MacKay Issuer For For Elect Director William T. Monahan Issuer For For Amend Omnibus Stock Plan Issuer For For Ratify Auditors Issuer Date of Vote: 10/19/09 Company Name Meeting Date CUSIP Ticker MYRIAD GENETICS INC. 11/5/2009 62855J104 MYGN Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director John T. Henderson M.D. Issuer For For Elect Director S. Louise Phanstiel Issuer For Against Amend Stock Option Plan Issuer For For Ratify Auditors Issuer Date of Vote: 10/29/09 Company Name Meeting Date CUSIP Ticker DEVRY INC. 11/11/2009 DV Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Darren R. Huston Issuer For For Elect Director William T. Keevan Issuer For For Elect Director Lyle Logan Issuer For For Elect Director Julia A. McGee Issuer For For Ratify Auditors Issuer Against Against Adopt Policy Prohibiting Medically Unnecessary Veterinary Training Surgeries Shareholder Date of Vote: 2/4/10 Company Name Meeting Date CUSIP Ticker Bank of America INC. 2/23/2010 060505-104 BAC Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Increase Authorized Common Stock Issuer For For Adjourn Meeting Issuer Date of Vote: 2/5/10 Company Name Meeting Date CUSIP Ticker China-Biotics Inc. 3/5/2010 16937B-109 CHBT Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder Withold For Elect Director Song Jinan Issuer For For Elect Director Chin Ji wei Issuer For For Elect Director Du Wen Min Issuer For For Elect Director Simon Yick Issuer For For Ratify Auditors Issuer Date of Vote: 2/16/10 Company Name Meeting Date CUSIP Ticker Deere & Company 2/24/2010 244199-105 DE Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Election of Director Samuel R. Allen Issuer For For Election of Director Aulana L. Peters Issuer For For Election of Director David B. Speer Issuer For For Declassify the board of Directors Issuer For For Amend the John Deere Omnibus Equity and Incentive Plan Issuer For For Re-approve the John Deere Short-term Incentive Bonus Plan Issuer For For Ratify auditors (Deloitte & Touche LLP) Isssuer Date of Vote: 3/2/10 Company Name Meeting Date CUSIP Ticker Baker Hughes INC. 3/19/2010 BHI Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Approve Issue of Shares in Connection with Acquisition Issuer For For Amend Omnibus Stock Plan- Directors/Officers Issuer For For Amend Omnibus Stock Plan- Employees Issuer For For Adjourn Meeting Issuer Date of Vote: 3/23/10 Company Name Meeting Date CUSIP Ticker Schlumberger Limited 4/7/2010 806857-108 SLB Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect P. Camus as Director Issuer For For Elect P. Currie as Director Issuer For For Elect J.S. Gorelick as Director Issuer For For Elect A. Gould as Directo Issuer For For Elect T. Isaac as Director Issuer For For Elect K.V. Kamath as Director Issuer For For Elect N. Kudryavtsev Issuer For For Elect A. Lajous as Director Issuer For For Elect M.E. Marks as Director Issuer For For Elect L.R. Relf as Director Issuer For For Elect T.I. Sandvold as Director Issuer For For Elect H. Seydoux as Director Issuer For For Adopt and Approved Financials and Dividends Issuer For For Approve 2010 Omnibus Stock Incentive Plan Issuer For For Amend Qualified Employee Stock Purchase Plan Issuer For For Ratify PricewaterhouseCoopers LLP as Auditors Issuer Date of Vote: 3/26/10 Company Name Meeting Date CUSIP Ticker AsiaInfo Holdings INC. 4/29/2010 04518A-104 ASIA Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Approve Issue Shares/Cash in Connection with Acquistion Issuer For For Change Company Name Issuer For For Adjourn Meeting Issuer Date of Vote: 4/6/10 Company Name Meeting Date CUSIP Ticker Coca-Cola Enterprises INC. 4/23/2010 191219-104 CCE Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director L. Phillip Humann Issuer For For Elect Director Suzanne B. Labarge Issuer Withold For Elect Director Veronique Morali Issuer For For Elect Director Phoebe A. Wood Issuer Against For Amend omnibus Stock Plan Issuer For For Ratidy auditors (Ernst & Young LLP) Issuer For Against Submit Severance Agreement (change-in-control) to Shareholder Vote Shareholder Date of Vote: 4/12/10 Company Name Meeting Date CUSIP Ticker Wells Fargo & Coompany 4/27/2010 949746-101 WFC Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director John D. Baker II Issuer For For Elect Director John S. Chen Issuer For For Elect Director Lloyd H. Dean Issuer For For Elect Director Susan E. Engel Issuer For For Elect Director Enrique Hernandez, Jr. Issuer For For Elect Director Donald M. James Issuer For For Elect Director Richard D. McCormick Issuer For For Elect Mackey J. McDonald Issuer For For Elect Director Cynthia H. Milligan Issuer For For Elect Director Nicholas G. Moore Issuer Against For Elect Director Philip J. Quigley Issuer For For Elect Director Judith M. Runstad Issuer For For Elect Director John G. Stumpf Issuer For For Elect Director an G. Swanson Issuer Against For Advisory Vote to Ratify Named Executive Officer's Compensation Issuer For For Increase Authorized Common Stock Issuer For For Ratify Auditors Issuer For Against Advisory Vote to Ratify Named Executive Officer's Compensation Shareholder For Against Require Independant Board Chairman Shareholder Against Against Report on Charitable Contributions Shareholder For Against Report on Political Contributions Shareholder Date of Vote: 4/13/10 Company Name Meeting Date CUSIP Ticker Abbott Laboratories 4/23/2010 002824-100 ABT Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director R.J. Alpern Issuer For For Elect Director R.S. Austin Issuer Against For Elect Director W.M. Daley Issuer Against For Elect Director W.J. Farrell Issuer Against For Elect Director H.L. Fuller Issuer Against For Elect Director W.A. Osborn Issuer For For Elect Director D.A.L. Owen Issuer For For Elect Director R.S. Roberts Issuer For For Elect Director S.C. Scott, III Issuer Against For Elect Director W.D. Smithburg Issuer For For Elect Director G.F. Tilton Issuer For For Elect Director M.D. White Issuer For For Ratify Deloitte & Touche LLP as Auditors Issuer For Against Advisory Vote to Ratify Named Executive Officer's Compensation Shareholder For Against Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Date of Vote: 4/15/10 Company Name Meeting Date CUSIP Ticker Barrick Gold Corporation 4/28/2010 067901-108 ABX Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director H.L. Beck Issuer For For Elect Director C.W.D. Birchall Issuer For For Elect Director D.J. Carty Issuer For For Elect Director HG. Cisneros Issuer For For Elect Director M.A. Cohen Issuer For For Elect Director P.A. Cossgrove Issuer For For Elect Director R.M. Franklin Issuer For For Elect Director J.B. Harvey Issuer For For Elect Director B. Mulroney Issuer For For Elect Director A. Munk Issuer For For Elect Director P. Munk Issuer For For Elect Director A.W. Regent Issuer For For Elect Director N.P. Rothschild Issuer For For Elect Director S.J. Shaprio Issuer For For Approve PricewaterhouseCoopers LLP as Auditors and authorize board to fix their remuneration Issuer For For Advisory Vote on Executive Compensation approach Issuer Date of Vote: 4/20/10 Company Name Meeting Date CUSIP Ticker Agnico-Eagle Mines Limited 4/30/2010 008474-108 AEM Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Leanne M. Baker Issuer For For Elect Director Douglas R. Beaumont Issuer For For Elect Director Sean Boyd Issuer For For Elect Director Clifford Davis Issuer For For Elect Director David Garofalo Issuer For For Elect Director Bernard Kraft Issuer For For Elect Director mel Leiderman Issuer For For Elect Director James D. Nasso Issuer For For Elect Director Merfyn Roberts Issuer For For Elect Director Eberhard Scherkus Issuer For For Elect Director Howard R. Stockford Issuer For For Elect Director Pertti Voutilainen Issuer For For Approve Ernst & Young LLP as Auditors and Authorize Board to Fix their Renumeration Issuer For For Amend Stock Option Plan Issuer For For Approve Increase in Size of Board to Fifteen Issuer Date of Vote: 4/20/10 Company Name Meeting Date CUSIP Ticker Verizon Communications INC. 5/6/2010 92343V-104 VZ Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Richard L. Carrion Issuer For For Elect Director M. Frances Keeth Issuer For For Elect Director Robert W. Lane Issuer For For Elect Director Sandra O. Moore Issuer For For Elect Director Joseph Neubauer Issuer For For Elect Director Donald T. Nicolaisen Issuer For For Elect Director Thomas H. O'Brien Issuer For For Elect Director Clarence Otis, Jr. Issuer For For Elect Director Hugh B. Price Issuer For For Elect Director Ivan G. Seidenberg Issuer For For Elect Director Rodney E. Slater Issuer For For Elect Director John W. Snow Issuer For For Elect Director John R. Stafford Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Against Against Prohibit Executive Stock-Based Awards Shareholder For Against Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder For Against Performance-Based Equity Awards Shareholder For Against Amend Articles/Bylaws/Charter Call Special Meetings Shareholder For Against Adopt Policy on Succession Planning Shareholder For Against Adopt a Policy in which the Company will not Make or Promise to Make any Death Benefit Payments to Senior Executives Shareholder For Against Stock Retention/Holding period Shareholder Date of Vote: 4/22/10 Company Name Meeting Date CUSIP Ticker Gilead Sciences INC. 5/11/2010 375558-103 GILD Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Paul Berg Issuer For For Elect Director John F. Cogan Issuer For For Elect Director Etienne F. Davignon Issuer For For Elect Director James M. Denny Issuer For For Elect Director Carla A. Hills Issuer For For Elect Director Kevin E. lofton Issuer For For Elect Director John W. Madigan Issuer For For Elect Director John C. Martin Issuer For For Elect Director Gordon E. Moore Issuer For For Elect Director Nicholas G. Moore Issuer For For Elect Director Richard J. Whitley Issuer For For Elect Director Gayle E. Wilson Issuer For For Elect Director Per-Wold Olsen Issuer For For Ratify Ernst and Young as Auditors Issuer For Against Reduce Supermajority Vote Requirement Shareholder Date of Vote: 4/22/10 Company Name Meeting Date CUSIP Ticker Yamana Gold INC. 5/5/2010 98462Y-100 YRI Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Peter Marrone Issuer For For Elect Director Patrick J. Mars Issuer For For Elect Director juvenal Mesquita Filho Issuer For For Elect Director Antenor F. Silva Issuer Withhold For Elect Director Nigel Lees Issuer Withhold For Elect Director Dino Titaro Issuer For For Elect Director John Bageman Issuer Withhold For Elect Director Robert Horn Issuer For For Elect Director Richard Graff Issuer For For Elect Director Carl Renzoni Issuer For For Elect Director Alexander Davidson Issuer For For Ratify Deloitte & Touche as Auditors Issuer Date of Vote: 5/12/10 Company Name Meeting Date CUSIP Ticker Ensco PLC. 5/25/2010 29358Q-109 ESV Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Thomas Kelly II as Class II Director Issuer For For Elect Rita Rodrigues as Class II Director Issuer For For Appoint KPMG LLP as US Independent Registered Public Accounting Firm for 2010 Issuer For For Appoint KPMG Audit plc as Auditors and Authorize Their Renumeration Issuer For For Re-approve the Ensco 2005 Cash Incentive Plan Issuer Date of Vote: 4/26/10 Company Name Meeting Date CUSIP Ticker Google INC. 5/13/2010 38259P-508 GOOG Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Eric Schmidt Issuer For For Elect Director Sergery Brin Issuer For For Elect Director larry Page Issuer For For Elect Director L. John Doerr Issuer For For Elect Director John L. Hennessy Issuer For For Elect Director Ann Mather Issuer For For Elect Director paul S. Otellini Issuer For For Elect Director Shirley M. Tilghman Issuer For For Ratify Ernst & Young LLp as Auditors Issuer Against For Amend Omnibus Stock Plan Issuer For Against Prepare Sustainability Report Shareholder Against Against Adopt Principles for Online Advertising Shareholder Against Against Amend Human Rights Policies Regarding Chinese Operations Shareholder Date of Vote: 4/26/10 Company Name Meeting Date CUSIP Ticker Oceaneering International INC. 5/7/2010 675232-102 OII Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director David S. Hooker Issuer For For Elect Director harris J. Pappas Issuer For For Approve Omnibus Stock Plan Issuer For For Ratify Auditors Issuer For For Change Location of Registered Office to Steinhausen, Switzerland Issuer Against For Approve Creation of CHF 2.5 Billion Pool of Authorized Capital without Preemptive Rights Issuer For For Approve Reduction in Share Capital and Repayment of $3.11 per Share Issuer For For Amend Articles Re:New Swiss Federal Act on Intermediated Securities Issuer For For Elect Steven Newman as Director Issuer For For Relect Thomas Cason as Director Issuer For For Reelect Robert Sprague as Director Issuer For For Reelect J. Michael Talbert as Director Issuer For For Reelect John Whitmire as Director Issuer For For Appointment of Ernst & Young LLP as Independent Registered Public Accounting Firm and as Auditors Issuer Against For Transact Other Business (Voting) Issuer Date of Vote: 4/29/10 Company Name Meeting Date CUSIP Ticker Cliffs Natural Resources INC. 5/11/2010 18683K-101 CLF Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Ronald C. Cambre Issuer For For Elect Director Joseph A. Carrabba Issuer For For Elect Director Susan M. Cunningham Issuer For For Elect Director Barry J. Eldridge Issuer For For Elect Director Susan M. Green Issuer For For Elect Director Janice K. Henry Issuer For For Elect Director James F. Kirsch Issuer For For Elect Director Francis R. McAllister Issuer For For Elect Director Roger Phillips Issuer For For Elect Director Richard K. Riederer Issuer For For Elect Director Alan Schwartz Issuer For For Reduce Supermajority Vote Requirement Issuer For For Amend Omnibus Stock Plan Issuer For For Ratify Deloitte & Touche LLP as Auditors Issuer Date of Vote: 5/04/10 Company Name Meeting Date CUSIP Ticker National Oilwell Varco INC. 5/12/2010 637071-101 NOV Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Ben A. Guill Issuer For For Elect Director Roger L. Jarvis Issuer For For Elect Director Eric L. Mattson Issuer For For Ratification of Independant Auditors Issuer Date of Vote: 5/10/10 Company Name Meeting Date CUSIP Ticker Bunge Limited 5/21/2010 G16962-105 BG Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Jorge Born, Jr. as Director Issuer For For Elect Bernard De La Tour D'auvergne Lauraguais as Director Issuer For For Elect William Engels as Director Issuer For For Elect L. Patrick Lupo as Director Issuer For For Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix their Renumeration Issuer For For Approve Bunge limited Annual incentive Plan Issuer None None Transact Other Business (Non Voting) Issuer Date of Vote: 5/10/10 Company Name Meeting Date CUSIP Ticker Diamond Offshore Drilling INC. 5/24/2010 25271C-102 DO Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder Withold For Elect Director James S. Tisch Issuer Withold For Elect Director Lawrence R. Dickerson Issuer For For Elect Director John R. Bolton Issuer For For Elect Director Charles L. Fabrikant Issuer For For Elect Director Paul G. Gaffney II Issuer For For Elect Director Edward Grebow Issuer Withold For Elect Director Herbert C. Hofmann Issuer For For Elect Director Arthur L. Rebell Issuer For For Elect Director Raymond S. Troubh Issuer For For Ratification of Deloitte & Touche LLp as Auditors Issuer Against For Other Business that may Arise Issuer Date of Vote: 5/10/10 Company Name Meeting Date CUSIP Ticker Goldcorp INC. 5/19/2010 380956-409 GG Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Ian W. Telfer Issuer For For Elect Director Douglas M. Holtby Issuer For For Elect Director Charles A. Jeannes Issuer For For Elect Director John P. Bell Issuer For For Elect Director Lawrence I. Bell Issuer For For Elect Director Beverly A. Briscoe Issuer For For Elect Director Peter J. Dey Issuer For For Elect Director P. Randy Reifel Issuer For For Elect Director A. Dan Rovig Issuer For For Elect Director Kenneth F. Williamson Issuer For For Approve Deloitte & Touche LLP as Auditors and authorize board to fix their renumeration Issuer Against Against Community Environment Impact Shareholder Date of Vote: 5/10/10 Company Name Meeting Date CUSIP Ticker Halliburton Company 5/19/2010 HAL Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Alan M. Bennett Issuer For For Elect Director James R. Boyd Issuer For For Elect Director Milton Carroll Issuer For For Elect Director Nance K. Dicciani Issuer For For Elect Director S. Malcolm Gillis Issuer For For Elect Director James T. Hackett Issuer For For Elect Director David J. Lesar Issuer For For Elect Director Robert A. Malone Issuer For For Elect Director J. Landis Martin Issuer For For Elect Director Debra L. Reed Issuer For For Proposal for Ratification of the Selection of Auditors Issuer For Against Review and Asess Human Rights Policies Shareholder For Against Report on Political Contributions Shareholder For Against Advisory Cote to Ratify Named Executive Officers' Compensation Shareholder For Against Amend Articles/Bylaws/Charter Call Special meetings Shareholder Date of Vote: 5/10/10 Company Name Meeting Date CUSIP Ticker Steel Dynamics INC. 5/20/2010 858119-100 STLD Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Keith E. Busse Issuer For For Elect Director Mark D. Millett Issuer For For Elect Director Richard P. Teets, Jr. Issuer For For Elect Director John C. Bates Issuer For For Elect Director Drank D. Byrne Issuer For For Elect Director Paul B. Edgerley Issuer For For Elect Director Richard J. Freeland Issuer For For Elect Director Dr. Jurgen Kolb Issuer For For Elect Director James C. Marcuccilli Issuer For For Elect Director Joseph D. Ruffolo Issuer For For Elect Director Gabriel L. Shaheen Issuer For For To approve Ernst & Young LLP as Independent Registered public Accountants Issuer Against For To give Discretion to vote on Other Business Matters Issuer Date of Vote: 5/13/10 Company Name Meeting Date CUSIP Ticker Exxon Mobil Corporation 5/26/2010 30231G-102 XOM Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director M.J. Boskin Issuer For For Elect Director P. Barbeck-Letmathe Issuer For For Elect Director L.R. Faulkner Issuer For For Elect Director J.S. Fishman Issuer For For Elect Director K.C. Frazier Issuer For For Elect Director W.W. George Issuer For For Elect Director M.C. Nelson Issuer For For Elect Director S.J. Palmisano Issuer For For Elect Director S.S. Reinemund Issuer For For Elect Director R.W. Tillerson Issuer For For Elect Director E.E. Whitacre Jr. Issuer For For Ratification of Independent Auditors Issuer For Against Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against Reincorporate in Another State Shareholder For Against Advisory to Ratify Named Executive Officer's Compensation Shareholder Against Against Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against Against Adopt Policy on Human Rights to Water Shareholder Against Against Adopt Policy to Adress Coastal Louisiana Environmental impacts Shareholder For Against Report on Environmental Impact of Oil Sands Operations in Canada Shareholder For Against Report on Environmental Impacts of Natural Gas Fracturing Shareholder Against Against Report on Energy Technologies Development Shareholder For Against Adopt Quantitative GHG Goals from Products and Operations Shareholder Against Against Report on Risks of Alternative Long-term Fossil Fuel Demand Esitmates Shareholder Date of Vote: 5/17/10 Company Name Meeting Date CUSIP Ticker Thermo Fisher Scientific INC. 5/26/2010 883556-102 TMO Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Marc N. Casper Issuer For For Elect Director Tyler Jacks Issuer For For Ratification of PricewaterhouseCoopers as Independent Auditors Issuer Date of Vote: 5/24/10 Company Name Meeting Date CUSIP Ticker Wal-mart Stores INC. 6/4/2010 931142-103 WMT Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Aida M. Alvarez Issuer For For Elect Director James W. Breyer Issuer For For Elect Director M. Michele Burns Issuer For For Elect Director James I. Cash, Jr. Issuer For For Elect Director Roger C. Corbett Issuer Against For Elect Director Douglas N. Daft Issuer For For Elect Director Michael T. Duke Issuer For For Elect Director Gregory B. Penner Issuer For For Elect Director Steven S. Reinemund Issuer For For Elect Director H. Lee Scott, Jr. Issuer For For Elect Director Arne M. Sorenson Issuer For For Elect Director Jim C. Walton Issuer For For Elect Director S. Robson Walton Issuer For For Elect Director Christopher J. Williams Issuer Against For Elect Director Linda S. Wolf Issuer For For Ratify Ernst & Young as Independent Auditors Issuer Against For Amend Omnibus Stock Plan Issuer For For Amend U.K. Sharesave Plan Issuer For Against Amend Eeo Policy to Prohibit Discrimination Based on Sexual Orientation and Dender Identity Shareholder For Against Advisory Vote to Ratify Named Executive Officers' compensation Shareholder For Against Report on Political Contributions Shareholder For Against Amend Bylaws to Enable Shareholders to Call Special Meetings Shareholder Against Against Require Suppliers to adopts CAK Shareholder Against Against Report on Process for Identifying and Prioritizing Public Policy Activities Shareholder Date of Vote: 5/28/10 Company Name Meeting Date CUSIP Ticker Celgene Corporation 6/16/2010 151020-104 CELG Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Sol J. Barer Issuer For For Elect Director Robert J. Hugin Issuer For For Elect Director Michael D. Casey Issuer For For Elect Director Carrie S. Cox Issuer For For Elect Director Rodman L. Drake Issuer For For Elect Director Gilla Kaplan Issuer For For Elect Director James J. Loughlin Issuer For For Elect Director Ernest mario Issuer For For Elect Director Walter L. Robb Issuer For For Ratify KPMG as Auditors Issuer Date of Vote: 5/28/10 Company Name Meeting Date CUSIP Ticker Zhongpin INC. 6/15/2010 98952K-107 HOGS Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Xianfu Zhu Issuer For For Elect Director Baoke Ben Issuer For For Elect Director Min Chen Issuer For For Elect Director Raymond Leal Issuer For For Elect Director Yaoguo Issuer For For Ratify Auditors Issuer Date of Vote: 6/07/10 Company Name Meeting Date CUSIP Ticker Sohu.com INC. 6/18/2010 83408W-103 SOHU Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Edward B. Roberts Issuer Withold For Elect Director Zhonghan Deng Issuer For For To ratify PriceWaterHouseCoopers as Independant Auditors Issuer Against For To Approve the Sohu.com 2010 Stock Incentive Plan Issuer Date of Vote: 6/14/10 Company Name Meeting Date CUSIP Ticker Dollar Tree INC. 6/17/2010 256746-108 DLTR Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director H. Ray Compton Issuer For For Elect Director Conrad M. Hall Issuer For For Elect Director Lemuel E. Lewis Issuer For For Elect Director Bob Sasser Issuer For For Declassify the Board of Directors Issuer For For Increase Authorized Common Stock Issuer Date of Vote: 6/14/10 Company Name Meeting Date CUSIP Ticker Vivus, Inc. 6/25/2010 928551-100 VVUS Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director Leland F. Wilson Issuer For For Elect Director Peter Y. Tam Issuer For For Elect Director Mark B. Logan Issuer For For Elect Director Charles J. Casamento Issuer For For Elect Director L.M. Dairiki Shortliffe Issuer For For Approve Omnibus Stock Plan Issuer For For Ratify Auditors Issuer Date of Vote: 6/14/10 Company Name Meeting Date CUSIP Ticker Weatherford International LTD. 6/23/2010 H27013-103 WFT Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Accept Financial Statements and Statutory Reports Issuer For For Approve Discharge of Board and Senior Management Issuer Against For Reelect Bernard Duroc-Danner as Director Issuer For For Elect Samuel Bodman as Director Issuer Against For Reelect David Butters as Director Issuer For For Reelect Nicholas Brady as Director Issuer Against For Reelect William Macaulay as Director Issuer Against For Reelect Robert Millard as Director Issuer Against For Reelect Robert Moses as Director Issuer For For Elect Guilliermo Ortiz as Director Issuer For For Elect Emyr Parry as Director Issuer Against For Reelect Robert Rayne as Director Issuer Against For Ratify Ernst & Young LLP as Independant Registered Public Accountants Issuer Against For Approve Reclassification of CHF 475 million of legal Reserves to Other Reserves Issuer Against For Approve Creation of CHF 439.9 Million Pool of Capital without Preemptive Rights Issuer Against For Increase Existing Pool of Conditional Capital without Preemptive Rights to CHF439.9 Million Issuer Against For Approve Weatherford International Ltd. 2010 Omnibus Incentive Plan for key Employees Issuer None None Transact Other Business Issuer Date of Vote: 6/29/10 Company Name Meeting Date CUSIP Ticker Dell Inc. 7/16/2010 24702R-101 DELL Vote Managements Recommended Vote Proposal Proposed by Issuer or Security Holder For For Elect Director James W. Breyer Issuer For For Elect Director Donald J. Carty Issuer For For Elect Director Michael S. Dell Issuer For For Elect Director William H. Gray, III Issuer For For Elect Director Judy C. Lewent Issuer For For Elect Director Thomas W. Luce, III Issuer For For Elect Director Klaus S. Luft Issuer For For Elect Director Alex J. Mandl Issuer For For Elect Director Shantanu Narayen Issuer For For Elect Director Sam Nunn Issuer Withhold For Elect Director H. Ross Perot, Jr. Issuer For For Ratify Auditors Issuer For For Reduce Supermajority Vote Requirement Issuer For Against Reimburse Proxy Contest Expenses Security Holder For Against Advisory Vote to Ratify Named Executive Officers' Compensation Security Holder SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky President Date 08/17/2010 * Print the name and title of each signing officer under his or her signature.
